         Case 1:12-cv-00920-EDK Document 242 Filed 07/09/21 Page 1 of 3




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

____________________________________

STEPHANIE MERCIER,
AUDRICIA BROOKS,
DEBORAH PLAGEMAN,
JENNIFER ALLRED,
MICHELE GAVIN,
STEPHEN DOYLE, on behalf of themselves
And all others similarly situated,

                      Plaintiffs,
       v.                                                   No. 12-920C
                                                            (Judge Kaplan)

THE UNITED STATES,

                  Defendant.
____________________________________


 PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE DOCUMENT UNDER
                              SEAL

       Plaintiffs, pursuant to Appendix E of the Rules of the Court of Federal Claims, move the

Court for leave to file Attachment A to the Parties’ recently consummated Settlement Agreement

under seal.

       Plaintiffs and Defendant executed a Settlement Agreement to resolve the unpaid overtime

claims asserted in this action on July 8, 2021. The Settlement Agreement will be filed as an

exhibit to Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action Settlement

and Approval of Notices of Class Action Settlement which will be filed on or about July 12,

2021. Attachment A to the Settlement Agreement is a spreadsheet which contains confidential

information of each of the 3207 class members which should not be publicly disclosed including

but not limited to, their names, social security numbers, class identification numbers, the amount




                                               -1-
         Case 1:12-cv-00920-EDK Document 242 Filed 07/09/21 Page 2 of 3




of their recoveries under the Settlement and the amount of Federal payroll taxes that will be

withheld from the backpay portion of their recoveries.

        In Paragraph 24 of the Settlement Agreement, Plaintiffs and Defendant agreed to file

Attachment A under seal. If the Settlement Agreement and proposed notices are preliminarily

approved by the Court, the appointed settlement administrator will establish a website dedicated

to the Settlement on which information about each individual’s recovery will be made available

through a link to a secure portal by entering either the last four digits of their social security

number or their class identification number.

        Based on the foregoing, Plaintiffs request leave to file Attachment A to the Settlement

Agreement under seal.

                                                        Respectfully submitted,



                                                        /s/ Michael Hamilton_____________

        Guy Fisher                 Michael Hamilton
        PROVOST UMPHREY LAW FIRM PROVOST UMPHREY LAW FIRM
        LLP                        LLP
        490 Park Street            425 Hillsboro Pike, Suite 303
        Beaumont, TX 77701         Nashville, TN 37215
        409.838.8825               615.297.1923—phone
        gfisher@provostumphrey.com mhamilton@provostumphrey.com
        Co-counsel for Plaintiffs  Counsel for Plaintiffs

        Robert H. Stropp, Jr.                           William H. Narwold
        MOONEY, GREEN, SAINDON,                         Mathew P. Jasinski
        MURPHY & WELCH, P.C.                            MOTLEY RICE LLC
        1920 L. Street, NW, Suite 400                   One Corporate Center
        Washington, DC 20036                            20 Church Street, 17th Floor
        202.783.0010--phone                             Hartford, CT 06103
        rstropp@hotmail.com                             860.882.1676--phone
        Co-Counsel for Plaintiffs                       bnarwold@motleyrice.com
                                                        mjasinski@motleyrice.com
                                                        Co-Counsel for Plaintiffs



                                                 -2-
        Case 1:12-cv-00920-EDK Document 242 Filed 07/09/21 Page 3 of 3




       E. Douglas Richards                          Bennett P. Allen
       E. DOUGLAS RICHARDS, PSC                     COOK, ALLEN & LOGOTHETIS, LLC
       Chevy Chase Plaza                            525 Vine Street, Suite 2320
       836 Euclid Avenue, Suite 321                 Cincinnati, OH 45202
       Lexington, KY 40502                          513.287.6992---phone
       859.259.4983--phone                          ballen@econjustice.com
       edrichards714@yahoo.com                      Co-Counsel for Plaintiffs
       Co-Counsel for Plaintiffs



I hereby certify that on July 9, 2021, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to counsel for all
parties.


                                                    /s/ Michael Hamilton________




                                              -3-
